Citation Nr: 1107771	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to service 
connection for a lung disorder.  

The Board notes that the Veteran submitted an October 2008 
substantive appeal, via a VA Form 9, and requested a personal 
hearing before the Board at the RO.  In November 2010, the 
Veteran submitted a written request to withdraw his Board hearing 
request.  The Board finds that there is no hearing request 
pending at this time.  38 C.F.R. § 20.702(e) (2010).    

In this case, the Board notes that the Veteran previously filed a 
claim for service connection for lung damage due to pneumonia, as 
reflected in an October 1986 formal application for compensation 
benefits, via a VA Form 21-526.  In an October 1987 rating 
decision, the RO denied service connection for a lung disorder, 
to include as due to chronic obstructive pulmonary disease and 
residuals of pneumonia.  The Veteran's current claim and 
accompanying evidence reflects diagnoses for emphysema and 
asbestosis.  The United States Court of Appeals for the Federal 
Circuit has held that the term "factual basis" is defined as 
the claimant's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate and 
distinct claims.  Id. at 1337.  As these disabilities, emphysema 
and asbestosis, are distinct, the Board has characterized the 
claim accordingly as a new claim for service connection.

The issues of whether new and material evidence has been received 
to reopen claims of entitlement to service connection for 
tinnitus and hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent evidence of a lung disorder, to include as due to 
asbestos exposure, or of a nexus between service and the post 
service diagnoses of emphysema and asbestosis, is not of record.  


CONCLUSION OF LAW

A lung disorder, to include as due to asbestos exposure, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by April 2006 and June 2008 letters.  In these letters, 
VA informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  These letters also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of; and (5) 
effective date of the disability.  The Court held that the VCAA 
notice must include notice that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection was awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, July 2006 and June 
2008 letters included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although these notices were not issued before the July 
2006 rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  The claim 
was also readjudicated in a September 2009 supplemental statement 
of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the current appeal, VA has obtained VA outpatient treatment 
records from May 2005 to April 2006 and a private treatment 
record dated on January 2006.  VA has also obtained the Veteran's 
service treatment records dated from June 1954 to August 1954.  
Attempts to obtain the Veteran's outstanding service treatment 
records from the National Personnel Records Center (NPRC) have 
been made.  It was determined in September 2008 and September 
2009 that the outstanding service treatment records and personnel 
records are fire-related and the requested information cannot be 
reconstructed.  The Board nevertheless recognizes that it has a 
heightened duty to explain its findings and conclusions because 
of the missing records and to carefully consider the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim of entitlement to service 
connection for a lung disorder, to include as due to asbestos 
exposure, the Board finds that VA was not under any obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which indicates 
that the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2010).

Here, the evidence does not indicate that the Veteran's claimed 
lung disorder, to include emphysema and asbestosis as due to 
asbestos exposure, may be associated with his active service.  In 
this case, the Veteran has not brought forth sufficient evidence 
suggestive of a causal connection between the claimed lung 
disorder, to include as due to asbestos exposure, and service.  
The RO informed the Veteran that he would need medical evidence 
of a relationship between his claimed disability and service, and 
the Veteran has not provided such evidence nor indicated where 
such evidence may be found.

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement suggesting a 
nexus between a current disability and service would not suffice 
to meet the standard of subsection (B), as this would, contrary 
to the intent of Congress, result in medical examinations being 
"routinely and virtually automatically" provided to all 
veterans claiming service connection.  Waters, 601 F.3d at 1278-
1279.  As discussed below, the only evidence indicating a 
possible association between a lung disability and service are 
the Veteran's own conclusory generalized statements, which are 
contradicted by the evidence of record.  Consequently, VA was not 
required to afford him an examination as to the etiology of his 
current lung disability.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. 
§ 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In a November 1987 personal statement, the Veteran reported that 
he was stationed at Sheppard Air Force Base where he was enrolled 
in 43171E (ram jet engine specialist) school from December 1955 
to February 1956.  In a February 2006 formal claim for 
compensation benefits, via a VA Form 21-526, the Veteran reported 
that he was exposed to asbestos while stationed at Sheppard Air 
Force Base from 1953 to 1957.  He did not, however, provide any 
details as to the source of the contended exposure.  The Veteran 
asserts that service connection is warranted for a lung disorder, 
to include as due to asbestos exposure.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection may 
also be granted for any disease after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

The Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  However, 
VA has issued a circular on asbestos-related diseases.  
Department of Veterans Benefits, Veterans' Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular are included in a VA Adjudication Procedure 
Manual, M21-1MR, Part IV. ii.2.C.9 (Dec. 13, 2005).  The Court 
has held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latent period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or more 
years between first exposure and development of disease.  M21-
1MR, Part IV.ii.2.C.9(d).  It is noted that asbestos fiber masses 
have a tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and may be inhaled or 
swallowed.  M21-1MR, Part IV.ii.2.C.9(b).  The guidelines 
identify that inhalation of asbestos fibers can produce fibrosis, 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system, except the prostate.  Id.  

The Court has further held that in adjudicating asbestos-related 
claims, it must be determined whether development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
M21-1MR, Part IV.ii.2.C.9(e).  When deciding a claim for service 
connection for a disability resulting from exposure to asbestos, 
rating specialists must determine whether or not service records 
demonstrate the Veteran was exposed to asbestos during service, 
ensure that development is accomplished to determine whether or 
not the Veteran was exposed to asbestos either before or after 
service, and determine whether or not a relationship exists 
between exposure to asbestos and the claimed disease, keeping in 
mind latency and exposure factors.  M21-1MR, Part IV.ii.2.C.9(h).  

The Board further notes that in cases where the Veteran's service 
treatment records are through no fault of his own, unavailable, a 
heightened duty exists to explain its findings and conclusions 
for any adverse decision rendered without these records and to 
carefully consider the benefit-of-the-doubt rule.  See O'Hare, 1 
Vet App. at 365; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
this case, VA has made unsuccessful attempts to obtain the 
Veteran's outstanding service treatment records. The Veteran has 
been advised of the RO's unsuccessful efforts and was requested 
to send any pertinent records he had.  Thus, the Board concludes 
that VA's duty to assist the Veteran is satisfied.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records, from June 1954 
to August 1954, is silent as to any complaints, treatment, or 
diagnosis for a lung disorder, to include as due to asbestos 
exposure, as well as to any indication that the Veteran was 
stationed at Sheppard Air Force Base.

Next, review of the Veteran's post service VA outpatient 
treatment records from May 2005 to April 2006 reflect diagnoses 
for emphysema and asbestosis.  In particular, a January 2006 
record reported the Veteran had a severe obstructive lung defect 
and a severe decrease in diffusing capacity which suggested 
emphysema.  In an August 2005 record, a physician noted the 
Veteran's past history of asbestosis.  Thereafter, a September 
2005 record revealed the Veteran had stable empysema and no 
evidence of acute chronic obstructive pulmonary disease or focal 
infiltrate.  Moreover, review of a January 2006 private treatment 
record from Dr. S.D. documents the Veteran's verbal history of 
heavy exposure to asbestos while working as an electrical 
inspector.  The physician noted the Veteran's breathing steadily 
getting worse and found an old scar (pulmonary nodule) on a chest 
x-ray; however, it was not big enough to be seen so chronicity 
could not be determined.  The Veteran was diagnosed with severe 
hyperexpanded emphysema.  The Board notes that not one of the 
private or VA outpatient treatment records mentioned above 
etiologically relates the Veteran's current emphysema and 
asbestosis disabilities to service or to any event in service.  

The Board further acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his exposure to asbestos while attending 
43171E school from December 1955 to February 1956.  See, e.g., 
Layno, 6 Vet. App. at 465.  However, such evidence lacks 
credibility due to the insufficient amount of details the Veteran 
provided regarding the nature of his exposure to asbestos.  While 
he reported exposure to asbestos, he did not provide any 
information as to how that exposure occurred or the source of 
that exposure.  As previously noted, the Veteran was sent a June 
2008 VCAA notice requesting that he submit additional information 
regarding his claimed asbestos exposure.  As of date, no such 
information has been submitted to the Board by the Veteran or his 
representative.      

After carefully considering the evidence in the claims file, the 
Board finds there is no probative medical evidence suggesting a 
link between the Veteran's period of service and his claim of 
entitlement to service connection for a lung disorder, to include 
as due to asbestos exposure.  Since there is no nexus between 
service and the current diagnoses of emphysema and asbestosis, 
service connection cannot be granted.  

The Board has carefully considered the Veteran's contentions that 
he was exposed to asbestos while stationed at Sheppard Air Force 
Base which now led to his emphysema and asbestosis.  However, 
although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, including 
the diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a lung disorder, to include as due to 
asbestos exposure, thus the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a lung disorder, to include 
as due to asbestos exposure, is denied.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims of 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for tinnitus and 
hearing loss.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order for VA to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  See Evans v. Brown, 9 
Vet. App. 273, 282 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  

The previous correspondence sent by the RO in April 2006 contains 
the applicable standard for the submission of new and material 
evidence.  However, the letter only noted that the Veteran's 
claims of entitlement to VA benefits had previously been denied 
in an October 1987 rating decision based on the lack of evidence 
needed to establish service connection.  There was no mention of 
the actual reason for the October 1987 denial, that the evidence 
did not show bilateral hearing loss and intermittent tinnitus to 
have been incurred in or aggravated by service.  Thus, the Board 
finds that the April 2006 VCAA notice with regard to the 
requirements for reopening the claims is deficient, and the 
Veteran should be provided with a corrective notice letter that 
complies with the Court's holding in Kent.  After providing the 
appropriate notice, the agency of original jurisdiction (AOJ) 
should attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2010). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  Provide the Veteran notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and the 
Court's decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO 
should advise the Veteran of the evidence and 
information that is necessary to reopen the 
claims and the evidence and information that 
is necessary to establish entitlement to the 
underlying claims for the benefits sought.  
In doing so, the AMC/RO should advise the 
Veteran of the specific element or elements 
required to establish service connection that 
were found to be insufficient in the October 
1987 denial.

The AMC/RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
remaining on appeal.

2.  If the Veteran responds, the AMC/RO 
should assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


